 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GRANVILLE WILLIAM SMITH, IV,                      No. 2:18-cv-2212 JAM AC P
12                      Petitioner,
13          v.                                         ORDER
14   PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                        Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.

20          Examination of the affidavit reveals petitioner is unable to afford the costs of this action.

21   Accordingly, leave to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

22          The petition purports to challenge petitioner’s 1996 conviction for robbery, which resulted

23   in a suspended sentence and a five-year term of formal probation. ECF No. 1 at 1, 51, 63. Under

24   28 U.S.C. § 2254(a), a federal court “shall entertain an application for a writ of habeas corpus in

25   behalf of a person in custody pursuant to the judgment of a State court only on the ground that he

26   is in custody in violation of the Constitution or the laws or treaties of the United States.” The

27   Supreme Court has interpreted § 2254 as requiring that the habeas petitioner be “‘in custody’

28   under the conviction or sentence under attack at the time his petition is filed.” Maleng v. Cook,
                                                       1
 1   490 U.S. 488, 490-91 (1989) (per curiam) (citation omitted). The custody requirement of § 2254
 2   is jurisdictional. Williamson v. Gregoire, 151 F.3d 1180, 1182 (9th Cir. 1998) (citation omitted).
 3          Petitioner is clearly no longer in custody for his 1996 conviction, and the court therefore
 4   does not have jurisdiction to entertain a habeas petition directly challenging that conviction.
 5   However, it appears that petitioner may be attempting to challenge a more recent conviction, on
 6   the ground that his 1996 prior conviction was not sufficiently proven that it could be used to
 7   enhance his sentence. ECF No. 1 at 13, 15, 21-24. Because petitioner may be attempting to
 8   challenge the enhanced conviction for which he is currently in custody, a matter over which this
 9   court could have jurisdiction, he will be given leave to amend the petition.
10          An amended petition must clarify the nature of the claim. It is not clear to the court
11   whether petitioner is contesting the validity of the 1996 conviction itself, or whether he is alleging
12   that there was insufficient evidence presented in the second case to prove that the 1996 conviction
13   existed and thus could support an enhancement. The difference is important. To the extent
14   petitioner is attempting to challenge the validity of his 1996 conviction, he is advised that the
15   Supreme Court has held that “once a state conviction is no longer open to direct or collateral
16   attack in its own right because the defendant failed to pursue those remedies while they were
17   available (or because the defendant did so unsuccessfully), the conviction may be regarded as
18   conclusively valid.” Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S. 394, 403 (2001) (citation
19   omitted). This means that, in general, a sentence enhanced because of a prior conviction cannot
20   be challenged on grounds that the prior conviction was unconstitutional. The only exception
21   recognized by the Supreme Court applies when “the prior conviction used to enhance the
22   sentence was obtained where there was a failure to appoint counsel in violation of the Sixth
23   Amendment, as set forth in Gideon v. Wainwright, 372 U.S. 335 (1963).” Lackawanna, 532 U.S.
24   at 404. The record in this case establishes that petitioner was represented by counsel in relation to
25   his 1996 plea. See ECF No. 1 at 63. Accordingly, this exception does not apply.
26          The Court of Appeals for the Ninth Circuit has recognized one other exception, based on
27   the reasoning of the Lackawanna Court:
28   ////
                                                       2
 1                  when a defendant cannot be faulted for failing to obtain timely
                    review of a constitutional challenge to an expired prior conviction,
 2                  and that conviction is used to enhance his sentence for a later
                    offense, he may challenge the enhanced sentence under § 2254 on
 3                  the ground that the prior conviction was unconstitutionally
                    obtained.
 4

 5   Durbin v. People of California, 720 F.3d 1095, 1099 (9th Cir. 2013).

 6          If petitioner is attempting to challenge a sentence in a subsequent case that was enhanced

 7   based on his 1996 conviction, the amended petition needs to include information about the

 8   subsequent conviction and enhanced sentence. It also needs to make clear whether petitioner is

 9   challenging the validity of the 1996 conviction or whether he is claiming that existence of the

10   1996 conviction was not sufficiently proven in the second case. Finally, if he is attempting to

11   challenge the validity of the 1996 conviction, he must allege facts that show he was prevented

12   from presenting his claims to the state court. Failure to provide the required information will

13   likely result in a recommendation that the petition be dismissed.

14          Therefore, IT IS HEREBY ORDERED that:

15          1. Petitioner’s motion to proceed in forma pauperis (ECF No. 9) is granted.

16          2. The application for writ of habeas corpus is dismissed with leave to amend. Petitioner

17   may file an amended petition within thirty days from the service of this order. Any amended

18   petition must bear the case number assigned to this action and the title “Amended Petition.”

19          3. The Clerk of the Court is directed to send petitioner the court’s form for application for

20   writ of habeas corpus.

21   DATED: October 15, 2018

22

23

24

25

26

27

28
                                                      3
